        Case 1:19-cv-00615-AWI-SAB Document 32 Filed 06/08/20 Page 1 of 5



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                              )   Case No.: 1:19-cv-00615-AWI-SAB (PC)
                                                        )
12                  Plaintiff,                          )
                                                        )   ORDER REFERRING CASE TO POST-
13          v.                                          )   SCREENING ADR AND STAYING CASE FOR
                                                            130 DAYS
14                                                      )
     W. GIBBONS, et al.,
                                                        )   Date: October 8, 2020
15                                                      )   Time: 9:30 a.m.
                    Defendants.                         )   Place: Courtroom 8 (BAM) Before the Honorable
16                                                      )   Barbara A. McAuliffe
                                                        )
17                                                      )
18          Plaintiff Rodney Jerome Womack is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Because it takes years to get to trial, the Court has identified this case as an appropriate case
21   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
22   more expeditiously and less expensively. No claims, defenses or objections shall be waived by the
23   parties’ participation. In appropriate cases, defense counsel form the California State Attorney
24   General’s Office has agreed to participate in these early settlements.
25          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,
26   stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this
27   action for a period of 130 days to allow the parties to investigate Plaintiff’s claims, meet and confer,
28   and then participate in a settlement conference.
                                                            1
          Case 1:19-cv-00615-AWI-SAB Document 32 Filed 06/08/20 Page 2 of 5



1              Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to conduct a

2    settlement conference at the United States Courthouse in Fresno, California on October 8, 2020 at

3    9:30 a.m. The Court will issue the necessary transportation order in due course.

4              In issuing this order, there is a presumption that this case will proceed to a settlement

5    conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

6    conferring with others, defense counsel in good faith finds that a settlement conference would be a

7    waste of resources, defense counsel may move to opt out of this early settlement conference. A

8    written notice to opt out must be filed within 30 days of the date of the issuance of this order.

9              The parties shall each submit to Judge McAuliffe a confidential settlement conference

10   statement, as described below, to arrive at least seven days prior (one week) to the conference.

11             The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

12   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

13   restitution obligation is, but what the value the of the case itself is to each side, irrespective of any

14   outstanding restitution obligation.

15             In accordance with the above, IT IS HEREBY ORDERED that:

16             1.       This action is STAYED for 130 days to allow the parties an opportunity to settle their

17                      dispute before the discovery process begins. Except as provided herein or by

18                      subsequent court order, no other pleadings or other documents may be filed in this case

19                      during the stay of this action. The parties shall not engage in formal discovery, but may

20                      engage is informal discovery to prepare for the settlement conference.

21             2.       This case is set for a settlement conference before Magistrate Judge Barbara A.

22                      McAuliffe on October 8, 2020, at 9:30 a.m., at the United States Courthouse located

23                      at 2500 Tulare Street, Fresno, California.

24             3.       A representative with full and unlimited authority to negotiate and enter into a binding

25                      settlement shall attend in person.

26             4.       Those in attendance must be prepared to discuss the claims, defenses and damages.

27
28   1
         If the case does not settle, the Court will then issue the Discovery and Scheduling Order.

                                                                    2
     Case 1:19-cv-00615-AWI-SAB Document 32 Filed 06/08/20 Page 3 of 5



1             The failure of any counsel, party or authorized person subject to this order to appear in

2             person may result in the cancellation of the conference and the imposition of sanctions.

3             The manner and timing of Plaintiff’s transportation to and from the conference is

4             within the discretion of CDCR.

5       5.    Defendants shall provide a confidential settlement statement to the following email

6             address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

7             settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

8             93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall

9             be marked “Confidential Settlement Statement”. Settlement statements shall arrive no

10            later than October 1, 2020. Parties shall also file a Notice of Submission of

11            Confidential Settlement Statement (See Local Rule 270(d)). Settlement statements

12            should not be filed with the Clerk of the Court nor served on any other party.

13            Settlement statements shall be clearly marked “confidential” with the date and time of

14            the settlement conference indicated prominently thereon.

15      6.    The confidential settlement statement shall be no longer than five pages in length,

16            typed or neatly printed, and include the following:

17            a. A brief statement of the facts of the case.

18            b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

19               which the claims are founded; a forthright evaluation of the parties’ likelihood of

20               prevailing on the claims and defenses; and a description of the major issues in

21               dispute.

22            c. An estimate of the cost and time to be expended for further discovery, pretrial, and

23               trial.

24            d. The party’s position on settlement, including present demands and offers and a

25               history of past settlement discussions, offers, and demands.

26            e. A brief statement of each party’s expectations and goals for the settlement

27               conference, including how much a party is willing to accept and/or willing to pay.

28

                                                  3
       Case 1:19-cv-00615-AWI-SAB Document 32 Filed 06/08/20 Page 4 of 5



1                     f. If the parties intend to discuss the joint settlement of any other actions or claims not

2                         in this suit, give a brief description of each action or claim as set forth above,

3                         including case number(s), if applicable.

4             7.      If a settlement is reached at any point during the stay of this action, the parties shall file

5                     a Notice of Settlement in accordance with Local Rule 160.

6             8.      If the defense counsel wishes to “opt- out” of this settlement for the reasons stated

7                     above, counsel must do so within thirty (30) days of this order by filing a “Notice of

8                     Opt-Out and Request to Vacate Settlement Conference.”

9             9.      The parties remain obligated to keep the court informed of their current address at all

10                    times during the stay and while the action is pending. Any change of address must be

11                    reported promptly to the court in a separate document captioned for this case and

12                    entitled “Notice of Change of Address.” See Local Rule 182(f).

13            10.     A failure to follow these procedures may result in the imposition of sanctions by the

14                    court.

15
16
     IT IS SO ORDERED.
17
     Dated:        June 8, 2020
18
                                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                            4
     Case 1:19-cv-00615-AWI-SAB Document 32 Filed 06/08/20 Page 5 of 5



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          5
